DETAILED ACTION

This office action is in response to Remarks and Amendments filed April 21, 2022 in regards to a 371 application filed December 23, 2019 claiming priority to PCT/EP2018/068772 filed July 11, 2018 and foreign application FR1756587 filed July 11, 2017.  Claims 1-16 and 18-19 have been cancelled without prejudice. Claims 17 and 20-25 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Le Bris et al. (US 2012/0052265 A1).
Le Bris et al. disclose heating article comprising a substrate of which one of the surfaces has a coating layer which comprises a thermochromic pigment composition with at least one superconducting thermochromic composition comprising at least one thermostable pigment and composite pigment particle including a superconducting thermochromic pigment core and a solid, transparent and single, continuous envelope (shell) formed by a mineral or organomineral material.  Le Bris et al. disclose the thermochromic pigment composition shows a reversible change in color within no more than 40°C of the temperature range of use. 
However, Le Bris et al. do not teach or fairly suggest the claimed culinary article comprising a non-stick coating comprising a thermochromic pigment composition having particles with a core-shell structure wherein the core comprises at least one thermochromic semiconductor and the shell comprises at least two layers: an inner layer in contact with the core comprising a mineral material or a hybrid organo-mineral material and an outer layer comprising a mineral material or a hybrid organo-mineral material that is different from that of the inner layer. Le Bris et al. disclose only a single envelope layer (shell) whereas the instant claims are to a shell comprising an inner and outer layer which are different from each other.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763